          Case 1:18-cv-12070-DJC Document 43 Filed 06/14/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                              )
AMERICAN WATERWAYS                            )
OPERATORS,                                    )
                                              )
       Plaintiff,                             )
                                              )     No. 18-cv-12070-DJC
               v.                             )
                                              )
UNITED STATES COAST GUARD,                    )
                                              )
       Defendant.                             )
                                              )

 DEFENDANT’S MEMORANDUM IN PARTIAL OPPOSITION TO MOTION OF THE
        BUZZARDS BAY COALITION FOR LEAVE TO INTERVENE

       Defendant United States Coast Guard hereby responds to the Motion of the Buzzards Bay

Coalition for Leave to Intervene, D. 34. Prospective Intervenor the Buzzards Bay Coalition (the

“Coalition”) seeks to intervene as a defendant and “requests that the Court permit the Coalition

to file an opposition to Plaintiff’s Motion for Summary Judgment within a reasonable time.” Id.

To the extent that the Coalition, like the Commonwealth of Massachusetts, seeks simply to file

its opposition brief without delaying the scheduled August 28 hearing or otherwise delaying the

resolution of this case, the United States does not oppose the Coalition’s intervention request.

       The United States does, however, oppose any attempt by the Coalition to reopen

discovery or challenge the administrative record in this case. The Coalition’s memorandum in

support of its intervention motion is unclear about its intentions in this regard. See Mem. of

Buzzards Bay Coalition in Supp. of Mot. to Intervene, D. 35 (“Mem.”). For example, the

Coalition claims that its presence will contribute to a “fully developed record” without

“imped[ing] the discovery process.” Id. at 9. But Plaintiff and Defendant have already resolved
          Case 1:18-cv-12070-DJC Document 43 Filed 06/14/19 Page 2 of 4



the content of the administrative record 1 and filed their summary judgment briefs. Because the

present parties have already taken formal positions based on the existing record, they would be

prejudiced by further record development at this late stage.

       Nor is there good cause for the Coalition’s belated intervention request. The First Circuit

has “made it pellucidly clear that Rule 24’s timeliness requirement is of great importance.”

Banco Popular de Puerto Rico v. Greenblatt, 964 F.2d 1227, 1230–31 (1st Cir. 1992) (finding a

“failure to act for over three months, though armed with full knowledge, to be inexpiable”).

Here, the Complaint was filed more than seven months 2—and Plaintiff requested an order

permitting the prior litigation to be “returned to active status for final disposition on underlying

constitutional merits” more than three months 3—before the Coalition moved to intervene. The

Coalition’s only explanation for its delay is that it thought the present parties were resolving

issues regarding the “administrative record and/or . . . discovery,” rather than engaging in

summary judgment briefing over the spring. Mem. at 6. Having decided to sit out the period

when it thought the present parties were resolving administrative record and discovery disputes,

the Coalition cannot now seek to raise its own concerns about those issues. See Greenblatt, 964

F.2d at 1230 (“a party must move to protect its interest no later than when it gains some actual

knowledge that a measurable risk exists”).

       For the foregoing reasons, the United States does not oppose the Coalition’s request to

file promptly an opposition brief to Plaintiff’s summary judgment motion. But the Coalition

should not be permitted to reopen discovery or otherwise delay resolution of this case, given the

late hour of its intervention request.



1
  See Joint Mot. for Entry of Scheduling Order, D. 26, at 1.
2
  See Compl., D. 1.
3
  See Joint L.R. 16.1(D) Statement & Mot. for Entry of Scheduling Order, D. 19, at 1–2.
                                                  2
         Case 1:18-cv-12070-DJC Document 43 Filed 06/14/19 Page 3 of 4



DATE: June 14, 2019           Respectfully submitted,

                              JEAN E. WILLIAMS
                              Deputy Assistant Attorney General
                              Environment and Natural Resources Division


                               /s/ Michael S. Sawyer
                              LUTHER L. HAJEK
                              Trial Attorney, Natural Resources Section
                              United States Department of Justice
                              Environment & Natural Resources Division
                              999 18th St., South Terrace, Suite 370
                              Denver, CO 80202
                              Telephone: 303-844-1376
                              Facsimile: 303-844-1350
                              E-mail: luke.hajek@usdoj.gov

                              MICHAEL S. SAWYER
                              Trial Attorney, Natural Resources Section
                              United States Department of Justice
                              Environment & Natural Resources Division
                              601 D St. NW
                              Washington, DC 20004
                              Telephone: 202-514-5273
                              E-mail: michael.sawyer@usdoj.gov

                              ANDREW E. LELLING
                              United States Attorney

                              Michael Sady (BBO #552934)
                              Assistant U.S. Attorney
                              U.S. Attorney’s Office
                              1 Courthouse Way, Suite 9200
                              Boston, MA 02210
                              (617) 748-3100
                              E-mail: Michael.Sady@usdoj.gov

                              Counsel for Defendant

OF COUNSEL:

Brian Judge
Heather Kennealy
United States Coast Guard



                                        3
          Case 1:18-cv-12070-DJC Document 43 Filed 06/14/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 14, 2019, I filed a true and correct copy of the foregoing

document with the Court’s CM/ECF system, which will generate a Notice of Filing to the

attorneys of record.

                                                     /s/ Michael S. Sawyer
                                                     MICHAEL S. SAWYER
                                                     Trial Attorney, Natural Resources Section
                                                     United States Department of Justice
                                                     Environment & Natural Resources Division
                                                     601 D St. NW
                                                     Washington, DC 20004
                                                     Telephone: 202-514-5273
                                                     E-mail: michael.sawyer@usdoj.gov




                                                 4
